Seabury, J.
The only issue raised by the pleadings in this action is whether the “ plaintiff.was married to defendant on or about November 9, 1901, at the Fifth Avenue Hotel, in the city and county of New York.” There is no authority for the submission of this issue to a jury upon this motion, and the practice of submitting any issue other than that of adultery to a jury in an action of this character has been distinctly disapproved by the Appellate Division of this Department. Bush v. Bush, 103 App. Div. 588; Packard v. Packard, 88 id. 339; Wilcox v. Wilcox, 116 id. 423.
Motion denied.